     Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 1 of 34 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION (CHICAGO)


LIBERTARIAN PARTY OF ILLINOIS,          )
ILLINOIS GREEN PARTY, DAVID             )
F. BLACK, SHELDON SCHAFER,              )
RICHARD J. WHITNEY, WILLIAM             )
REDPATH, BENNETT W. MORRIS,             )
MARCUS THRONEBURG,                      )
                                        )
                     Plaintiffs         )            Case No. _____________________
                                        )
v.                                      )
                                        )
J.B. PRITZKER, in his official capacity )
as Governor of Illinois,                )
                                        )
and                                     )            Judge ________________________
                                        )
WILLIAM J. CADIGAN, KATHERINE )
S. O'BRIEN, LAURA K. DONAHUE,           )
CASSANDRA B. WATSON, WILLIAM )
R. HAINE, IAN K. LINNABARY,             )
CHARLES W. SCHOLZ, WILLIAM M. )
MCGUFFAGE, in their official capacities )
as Board Members for the Illinois State )
Board of Elections,                     )
                                        )
                     Defendants.        )


                    TEMPORARY RESTRAINING ORDER AND
                    PRELIMINARY INJUNCTION REQUESTED


                               VERIFIED COMPLAINT

                                    Nature of the Case

1.       This is an action to declare unconstitutional, enjoin and/or modify Illinois' in-

person signature collection and witnessing requirements for independent and third-party

candidates in Illinois seeking to qualify for the November 3, 2020 general election in



                                             1
     Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 2 of 34 PageID #:2




light of the current public health emergency caused by the novel coronavirus and the

Governor's emergency orders effectively shutting down the State.

                         Signature Requirements for Candidates

2.       "Illinois classifies general-election candidates into three groups: those affiliated

with an 'established' political party, those affiliated with a 'new' political party, and those

running as independents. If a candidate is affiliated with a party, whether established or

new, the party name appears alongside the candidate’s name on the ballot." Libertarian

Party of Illinois v. Scholz, 872 F.3d 518, 521 (7th Cir. 2017).

3.       "A party becomes established through a strong electoral performance. If a party’s

candidate in the most recent gubernatorial election received more than 5% of the vote, the

party is established throughout the state. 10 ILCS 5/10-2 (2010). A party can also attain

established status on a more limited basis. If its candidate (or candidates collectively)

received more than 5% of the vote in a particular race in the most recent statewide

election—for example, the race for Illinois Comptroller or Illinois Secretary of State—

then the party becomes established for statewide elections. Likewise, if a party received

more than 5% of the vote in a congressional or county race in the last election, it becomes

established for congressional districts or for that county." Id.

4.       Because Plaintiffs, Libertarian Party of Illinois and Illinois Green Party, did not

receive the required 5% of the vote in the last gubernatorial election, they are classified as

"new" parties under Illinois law for most elections and their candidates for presidential,

senatorial, congressional and state/local offices must collect signatures from qualified

voters in Illinois to support their nominating petitions in order to appear on the Illinois

November 3, 2020 general election ballot.




                                              2
     Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 3 of 34 PageID #:3




5.       A new party "must gather a minimum number of signatures on nominating

petitions. For state offices, the number is the lower of 25,000 or 1% of votes cast in the

preceding statewide election. For county offices, the number is 5% of the votes cast in the

county’s preceding election. The new-party petition—with signatures … —must be filed

between 134 and 141 days before the election." Scholz, 872 F.3d at 521-22 (citation

omitted). The signature collection conditions and number of needed signatures for ballot

access for independent candidates mirror those for new parties.

6.       For federal Senatorial candidates and President, independent and new-party

candidates must gather at least 25,000 signatures, this number being less than 1% of the

total votes cast in the last preceding statewide elections. See Nader v. Keith,385 F.3d

729, 731 (7th Cir. 2004); Hawkins v. Tenuto, 2012 WL 5381276, *1 (N.D. Ill. 2012).

7.       "If any other statewide candidates of such political party polled more than 5% of

the entire vote cast for the office for which they were running, then such political party

shall be an 'established political party' in the State, but not as to any district or political

subdivision within the State. (10 ILCS 5/7-2, 10-2). For example, if a Governor for the

'Imaginary' party received more than 5% of the entire votes cast for Governor in Illinois,

the 'Imaginary' party would be an established political party throughout the entire state

and for every office running established party candidates. If the Attorney General for the

'Imaginary' party received more than 5% of the entire votes cast for Attorney General, the

'Imaginary' party would only be an established political party for statewide offices and

not for any district offices, such as State Representative or State Senator." STATE         OF

ILLINOIS 2020 CANDIDATE'S GUIDE at 14.1



1
    https://www.elections.il.gov/Downloads/ElectionOperations/PDF/2020CanGuide.pdf.


                                              3
     Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 4 of 34 PageID #:4




8.       "A political party which at the last election in any congressional district,

legislative district, county, township, municipality or other political subdivision or district

in the State polled more than 5% of the entire vote cast within such territorial area or

political subdivision, as the case may be, has voted as a unit for the election of officers to

serve the respective territorial area of such district or political subdivision, is an

'established political party' as to such district or political subdivision. (10 ILCS 5/10-2)

For example, if a candidate of the 'Imaginary' party for State Senator in the 51st district

received more than 5% of the entire votes cast in that district, the 'Imaginary' party would

be an established political party to just the 51st Senate district." STATE OF ILLINOIS 2020

CANDIDATE'S GUIDE, supra, at 14.

9.       Because Plaintiff, Illinois Green Party, did not receive the required 5% of the vote

for any state-wide office nor in most district elections, it is classified as a "new" party

under Illinois law for these elected offices, and its candidates for these offices, including

President and United States Senate, must collect signatures from qualified voters in

Illinois to support their nominating petitions in order to appear on the Illinois November

3, 2020 general election ballot.

10.      Because Plaintiff, Libertarian Party of Illinois, did not receive the required 5% of

the vote for any state-wide office nor in most district elections, it is classified as a "new"

party under Illinois law for these elected offices, and its candidates for these offices,

including President, United States Senate and United States House of Representatives,

must collect signatures from qualified voters in Illinois to support their nominating

petitions in order to appear on the Illinois November 3, 2020 general election ballot.




                                              4
  Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 5 of 34 PageID #:5




11.       "A new political party is created when nomination papers are filed for a new

political group within the state, a specific district or a political subdivision." STATE OF

ILLINOIS 2020 CANDIDATE'S GUIDE, supra, at 14; see 10 ILL. COMP. STAT. 5/10-2

(2010).

12.       "When a petition to form a new political party is filed within a political

subdivision for which officers are elected from districts and at-large, such petition shall

consist of separate components for each district from which an officer is to be elected

(see SBE Form P-8B). Each component shall be circulated only within the district of the

political subdivision and signed only by qualified electors who are residents of that

district. Each sheet of such petition must contain a complete list of the names of the

candidates of the party for all offices to be filled in the political subdivision at-large, but

the sheets comprising each component shall also contain the names of those candidates to

be elected from the particular district. Each component of the petition for each district

from which an officer is to be elected must be signed by qualified voters of the district

equaling not less than 5% of the number of voters who voted at the last regular election in

such district at which officers were elected to serve the district. The entire petition,

including all components, must be signed by a total of qualified voters of the entire

political subdivision equaling in number not less than 5% of the number of voters who

voted at the last regular election in such political subdivision at which an officer was

elected to serve the political subdivision at-large. (10 ILCS 5/10-2)." STATE OF ILLINOIS

2020 CANDIDATE'S GUIDE, supra, at 15.

13.       "Independent candidates are those individuals who are not candidates of any

political party, but who are candidates in a general election at which party candidates




                                              5
  Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 6 of 34 PageID #:6




may appear on the ballot. Such candidates are listed on the ballot under the heading

'Independent.' (10 ILCS 5/10-3)." STATE OF ILLINOIS 2020 CANDIDATE'S GUIDE, supra, at

16.

14.     New political parties and independent candidates have from March 24, 2020 until

June 22, 2020 to gather the supporting signatures needed to support their candidates and

candidacies for federal, state-wide, county and most local elections. See 10 ILCS 5/10-4,

10-6. See STATE OF ILLINOIS 2020 CANDIDATE'S GUIDE, supra, at 4.

15.     For state-wide offices, President, and the United States Senate, 25,000 signatures

are required to be collected by independent and new party candidates, see State of Illinois

2020 Candidate's Guide, supra, at 22, while the raw number of signatures required for

other offices, such as congressional offices, varies by district. See 10 ILCS 5/10-2.

16.     For United States Representative, for example, independent and new-party

candidates must gather the following minimum numbers of signatures in order to qualify

for the ballot:

        A.        District 1: independent candidates between 13,276 – 21,240 signatures;

new party candidates at least 13,276.

        B.        District 2: independent candidates between 12,104 – 19,366 signatures;

new party candidates at least 12,104.

        C.        District 3: independent candidates between 11,652 – 18,643; new party

candidates at least 11,652.

        D.        District 4: independent candidates between 8,557 – 13,690; new party

candidates at least 8,557.




                                             6
  Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 7 of 34 PageID #:7




       E.      District 5: independent candidates between 14,326 – 22,921; new party

candidates at least 14,326.

       F.      District 6: independent candidates between 15,985 – 25,575; new party

candidates at least 15,985.

       G.      District 7: independent candidates between 12,725 – 20,359; new party

candidates at least 12,725.

       H.      District 8: independent candidates between 10,104 – 16,166; new party

candidates at least 10,104.

       I.      District 9: independent candidates between 14,909 – 23,853; new party

candidates at least 14,909.

       J.      District 10: independent candidates between12,092 – 19,346; new party

candidates at least 12,092.

       K.      District 11: independent candidates between 11,568 – 18,508; new party

candidates at least 11,568.

       L.      District 12: independent candidates between13,223 – 21,156; new party

candidates at least 13,223.

       M.      District 13: independent candidates between 13,787 – 22,058; new party

candidates at least 13,787.

       N.      District 14: independent candidates between 15,019 – 24,030; new party

candidates at least 15,019.

       O.      District 15: independent candidates between 13,076 – 20,920; new party

candidates at least 13,076.




                                          7
  Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 8 of 34 PageID #:8




       P.      District 16: independent candidates between 12,952 – 20,722; new party

candidates at least 12,952.

       Q.      District 17: independent candidates between 11,649 – 18,637; new party

candidates at least 11,649.

       R.      District 18: independent candidates between14,779 – 23,646; new party

candidates at least 14,779.

See STATE OF ILLINOIS 2020 CANDIDATE'S GUIDE, supra, at 23-24.

17.    For State Senator, using this same formula, independent candidates and new party

candidates must collect minima in various districts between 2926 and 5549 signatures.

See id. at 26-27.

18.    For State Representative, using this same formula, independent candidates and

new party candidates must collect minima in various districts between 990 and 2761

signatures. See id. at 29-32.

19.    Illinois law mandates that signatures supporting candidates' petitions be collected

"in the presence of the petition circulator." See 10 ILCS 5/7-10, 8-8, 10-4.

20.    The circulator of a candidate's petition must personally witness all signatures

given and sign the required circulator’s statement affirming that all signatures were taken

in their presence. No one may be considered a circulator of any petition page except the

person who signs the circulator’s statement. See 10 ILCS 5/7-10, 8-8, 10-4.

21.    Illinois's signature collection requirement for ballot access for new party and

independent candidates originated in 1891, when the requirement was only 2% of the last

vote in the relevant jurisdiction. See ALL THE LAWS OF THE STATE OF ILLINOIS, THIRTY-




                                             8
    Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 9 of 34 PageID #:9




SEVENTH GENERAL ASSEMBLY, § 291, at 93 (1891).2 In the 129 years since Illinois

adopted that requirement, it has not substantially updated or improved its petitioning

procedure, despite the availability of less burdensome alternatives enabled by modern

technology. Yet the number of signatures required under Illinois law has substantially

increased.

22.       Collecting signatures by hand on paper nomination petitions is inherently

burdensome, labor-intensive and inefficient as a means of demonstrating voter support.

Many signatures are invalidated due to illegibility, missing information and other

technical defects. This obliges candidates and parties to collect 25-50 percent more

signatures than the requirement, to account for those that may be invalidated.

23.       While Illinois's required number of supporting signatures collected and witnessed

in person has been increased, the manner of their collection has not been changed nor

modernized in over 100 years.

                                            PARTIES

24.       Plaintiff, the Libertarian Party of Illinois, is a political party in Illinois that seeks

to qualify presidential, congressional and local candidates for Illinois's November 3, 2020

election as new party candidates throughout the State; in addition to its presidential ticket,

these candidates include:

          A.      Danny Malouf, who was nominated by the Libertarian Party of Illinois at

its March 14, 2020 convention as its candidate for the United States Senate.




2
    https://archive.org/details/lawsofstateofill1891illi/page/92/mode/2up.


                                                 9
Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 10 of 34 PageID #:10




       B.      Nathaniel Scalf, who was nominated by the Libertarian Party of Illinois at

its March 14, 2020 convention as its candidate for the United States House of

Representatives, District 17.

       C.      Joshua Flynn, who was nominated by the Libertarian Party of Illinois at its

March 14, 2020 convention as its candidate for the Illinois House, District 78.

       D.      Sasha Cohen, who was nominated by the Libertarian Party of Illinois at its

March 14, 2020 convention as its candidate for Illinois House, District 70.

       E.      Jake Leonard, who was nominated by the Libertarian Party of Illinois at its

March 14, 2020 convention as its local candidate for Montgomery County Board, District

2.

       F.      Bennett W. Morris, who was nominated by the Libertarian Party of Illinois

at its March 14, 2020 convention as its candidate for the United States House of

Representatives, District 5.

       G.      William Redpath, who was nominated by the Libertarian Party of Illinois

at its March 14, 2020 convention as its candidate for the United States House of

Representatives, District 6.

25.    Plaintiff, Illinois Green Party, is a political party in Illinois that seeks to qualify

presidential, congressional and local candidates for Illinois's November 3, 2020 election

as new party candidates throughout the State; in addition to its presidential ticket of

Howie Hawkins and Diane Moxley, these candidates include:

       A.      David F. Black, who is the United States Senate candidate for the Illinois

Green Party listed on the Green Party of Illinois's current petition for that office.




                                              10
Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 11 of 34 PageID #:11




       B.      Joshua Hellmann, who is the Jackson County Board, District 3, candidate

for the Illinois Green Party.

       C.      Charlie Howe, who is the Jackson County Board, District 6, candidate for

the Illinois Green Party.

25.    Plaintiff, David F. Black, is a registered voter in Illinois and the United States

Senate candidate for the Illinois Green Party listed on the Illinois Green Party's current

petition for that office. Black is also an Illinois Green Party supporter who has in the past

voted for Illinois Green Party candidates and who wishes to vote for Illinois Green Party

candidates in the 2020 general election. He is also an experienced circulator of

candidates' petitions who has successfully gathered signatures for Illinois Green Party

candidates in the past and who seeks to do so for the November 3, 2020 general election.

He is in a high-risk age category for experiencing severe complications from the

coronavirus.

26.    Plaintiff, Sheldon Schafer, is the Co-Chair of the Illinois Green Party, an Illinois

Green Party supporter who has in the past voted for Illinois Green Party candidates, and a

registered voter who wishes to vote for Illinois Green Party candidates in the 2020

general election. He is also an experienced circulator of candidates' petitions who has

successfully gathered signatures for Illinois Green Party candidates in the past and who

seeks to do so for the November 3, 2020 general election. He is in a high-risk age

category for experiencing severe complications from the coronavirus.

27.    Plaintiff, Richard J. “Rich” Whitney, is the Co-Chair of the Illinois Green Party,

an Illinois Green Party supporter who has in the past voted for Illinois Green Party

candidates, and a registered voter who wishes to vote for Illinois Green Party candidates




                                             11
 Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 12 of 34 PageID #:12




in the 2020 general election. He is also an experienced circulator of candidates' petitions

who has successfully gathered signatures for Illinois Green Party candidates in the past

and who seeks to do so for the November 3, 2020 general election.

28.     Plaintiffs, Richard J. "Rich" Whitney and Sheldon Schafer, as Co-Chairs of the

Illinois Green Party, have full authority to act for and on behalf of the Green Party of

Illinois in this action.

29.     Plaintiff, Bennett W. Morris, is the current Chair of the Libertarian Party of

Illinois, a registered voter in Illinois who seeks to vote for Libertarian Party of Illinois

candidates, an experienced circulator of candidates' petitions who has successfully

gathered signatures for Libertarian Party of Illinois candidates in the past, and who seeks

to do so in the 2020 election. He was nominated by the Libertarian Party of Illinois at its

March 14, 2020 convention as its candidate for the United States House of

Representatives, District 5.

30.     Plaintiff, William Redpath, is a former Chair of the Libertarian National

Committee, current Libertarian National Committee At-Large Representative, registered

voter in Illinois, and Libertarian Party of Illinois Ballot Access Director. He has

successfully gathered signatures for Libertarian Party of Illinois candidates in the past

and seeks to do so in the 2020 election. He was nominated by the Libertarian Party of

Illinois at its March 14, 2020 convention as its candidate for the United States House of

Representatives, District 6.

31.     Plaintiff, Bennett W. Morris, is the Chair of the Libertarian Party of Illinois and

has full authority to act on its behalf in this action.




                                               12
Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 13 of 34 PageID #:13




32.    Plaintiff, Marcus Throneburg, is an independent candidate in Illinois seeking

election at the November 3, 2020 election to the Illinois State Senate, 37th District. He

was previously elected to the Bureau County Board in 2003, lives in Kewanee, Illinois, is

a registered voter in Illinois, and commenced his formal campaign for the Illinois State

Senate in January 2020.

33.    Defendant, J.B. Pritzker, is the Governor of Illinois and possesses emergency

power to act during emergencies and times of crisis, like that with the coronavirus.

34.    Defendants, William J. Cadigan, Katherine S. O'Brien, Laura K. Donahue,

Cassandra B. Watson, William R. Haine, Ian K. Linnabary, Charles W. Scholz, and

William M. McGuffage, are members of the Illinois Board of Elections and are

empowered to enforce and administer Illinois election laws, including the signature

requirements for independent and new party candidates being challenged in this action.

35.    Defendants, Members of the Illinois Board of Elections, are specifically

empowered by Illinois law to determine the validity of nominating petitions and issue

certificates of nominations to candidates.

36.    At all times relevant to this action, Defendants were engaged in state action under

color of state law.

37.    Defendants are being sued in their official capacities for declaratory and

injunctive relief under 42 U.S.C. § 1983 and 28 U.S.C. § 2201, as well as costs and

attorney’s fees under 42 U.S.C. § 1988(b).

                                    JURISDICTION

38.    Jurisdiction in this case is predicated on 28 U.S.C. § 1331, this being a case

arising under the Constitution of the United States and 42 U.S.C. § 1983.




                                             13
Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 14 of 34 PageID #:14




                                           VENUE

39.       Venue is proper in this District under 28 U.S.C. 1391(b) because a substantial part

of the events giving rise to Plaintiffs’ claims occurred in the Northern District of Illinois.

                                           FACTS

40.       In December 2019, an outbreak of respiratory disease caused by a novel

coronavirus emerged in Wuhan, China. The respiratory disease caused by the novel

coronavirus, now known as “COVID-19,” is an infectious disease that can spread from

person to person and can result in serious illness and death.

41.       On January 30, 2020, after the coronavirus outbreak had spread well beyond

China, the World Health Organization declared that COVID-19 constitutes a Public

Health Emergency of International Concern.

42.       On January 31, 2020, as a result of confirmed cases of COVID-19 in the United

States, Health and Human Services Secretary Alex M. Azar II declared a nationwide

public health emergency retroactive to January 27, 2020.

43.       On February 27, 2020, the Centers for Disease Control issued guidance

recommending, among other things, that members of the public practice “social

distancing” and minimize close contact with others in order to slow the spread of

COVID-19.

44.       On March 11, 2020, the World Health Organization declared COVID-19 to be a

global pandemic.

45.       On March 13, 2020, the President of the United States declared a national

emergency (retroactive to March 1, 2020) due to the COVID-19 outbreak in the United

States.




                                              14
    Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 15 of 34 PageID #:15




46.      On March 9, 2020, the Governor of Illinois proclaimed the entire State of Illinois

a disaster area. See GUBERNATORIAL DISASTER PROCLAMATION, March 9, 2020.3

47.      On March 13, 2020, the Governor of Illinois banned all "public and private

gatherings" with 1000 or more persons; that order declared in relevant part:

         Beginning March 13, 2020, all public and private gatherings in the State of
         Illinois of 1,000 or more people are cancelled for the duration of the
         Gubernational Disaster Proclamation. A public or private gathering includes any
         event in which appropriate social distancing measures cannot be maintained, such
         as concerts, festivals, conferences, sporting events, or other planned events with
         large numbers of people in attendance. A public or private gathering does not
         include normal school or work attendance.

EXECUTIVE ORDER IN RESPONSE TO COVID-19 (COVID-19 EXECUTIVE

ORDER NO. 2).4

48.      On March 13, 2020, the Governor ordered the closing of all schools.

EXECUTIVE ORDER IN RESPONSE TO COVID-19 (COVID-19 EXECUTIVE

ORDER NO. 3).5

49.      On March 16, 2020, the Governor closed all bars and restaurants and banned

gatherings of 50 or more people. EXECUTIVE ORDER IN RESPONSE TO COVID-19

(COVID-19 EXECUTIVE ORDER NO. 5).6

50.      On March 17, 2020, the Governor suspended expirations of licenses, registrations

and permits for vehicles and drivers throughout the State, and directed that this

suspension extend for "thirty days following [the Declaration of Emergency's]
3
 https://www2.illinois.gov/sites/gov/Documents/APPROVED%20-
%20Coronavirus%20Disaster%20Proc%20WORD.pdf.
4
    https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-04.aspx.
5
    https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-05.aspx.
6
    https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-07.aspx.



                                             15
    Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 16 of 34 PageID #:16




termination." EXECUTIVE ORDER IN RESPONSE TO COVID-19 (COVID-19

EXECUTIVE ORDER NO. 6).7

51.      On March 20, 2020, the Governor ordered everyone in Illinois to shelter at home,

with limited exceptions for “essential” activities and services, and to maintain a six foot

distance from others: That order stated in relevant part:

         Stay at Home; Social Distancing Requirements; and Essential Businesses and
         Operations

      1. Stay at home or place of residence. With exceptions as outlined below, all
         individuals currently living within the State of Illinois are ordered to stay at home
         or at their place of residence except as allowed in this Executive Order. To the
         extent individuals are using shared or outdoor spaces when outside their
         residence, they must at all times and as much as reasonably possible maintain
         social distancing of at least six feet from any other person, consistent with the
         Social Distancing Requirements set forth in this Executive Order. All persons
         may leave their homes or place of residence only for Essential Activities,
         Essential Governmental Functions, or to operate Essential Businesses and
         Operations, all as defined below.

         Individuals experiencing homelessness are exempt from this directive, but are
         strongly urged to obtain shelter, and governmental and other entities are strongly
         urged to make such shelter available as soon as possible and to the maximum
         extent practicable (and to use in their operation COVID-19 risk mitigation
         practices recommended by the U.S. Centers for Disease Control and Prevention
         (CDC) and the Illinois Department of Public Health (IDPH)). Individuals whose
         residences are unsafe or become unsafe, such as victims of domestic violence, are
         permitted and urged to leave their home and stay at a safe alternative location. For
         purposes of this Executive Order, homes or residences include hotels, motels,
         shared rental units, shelters, and similar facilities.

      2. Non-essential business and operations must cease. All businesses and
         operations in the State, except Essential Businesses and Operations as defined
         below, are required to cease all activities within the State except Minimum Basic
         Operations, as defined below. For clarity, businesses may also continue
         operations consisting exclusively of employees or contractors performing
         activities at their own residences (i.e., working from home).

         All Essential Businesses and Operations are encouraged to remain open. To the
         greatest extent feasible, Essential Businesses and Operations shall comply with

7
    https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-08.aspx.


                                              16
    Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 17 of 34 PageID #:17




         Social Distancing Requirements as defined in this Executive Order, including by
         maintaining six-foot social distancing for both employees and members of the
         public at all times, including, but not limited to, when any customers are standing
         in line.

      3. Prohibited activities. All public and private gatherings of any number of people
         occurring outside a single household or living unit are prohibited, except for the
         limited purposes permitted by this Executive Order. Pursuant to current guidance
         from the CDC, any gathering of more than ten people is prohibited unless
         exempted by this Executive Order. Nothing in this Executive Order prohibits the
         gathering of members of a household or residence.

         All places of public amusement, whether indoors or outdoors, including but not
         limited to, locations with amusement rides, carnivals, amusement parks, water
         parks, aquariums, zoos, museums, arcades, fairs, children’s play centers,
         playgrounds, funplexes, theme parks, bowling alleys, movie and other theaters,
         concert and music halls, and country clubs or social clubs shall be closed to the
         public.

         This Executive Order supersedes Section 2 of Executive Order 2020-07 (COVID-
         19 Executive Order No. 5), which prohibited gatherings of 50 people or more.

EXECUTIVE ORDER TO EXPAND TELEHEALTH SERVICES AND PROTECT

HEATH CARE PROVIDERS IN RESPONSE TO COVID-19 (COVID-19 EXECUTIVE

ORDER NO. 8).8

52.      On March 26, 2020, the Governor ordered that notaries need not witness

signatures in person:

         During the duration of the Gubernatorial Disaster Proclamation related to the
         outbreak of COVID-19, the requirement that a person must “appear before” a
         Notary Public commissioned under the laws of Illinois pursuant to the Illinois
         Notary Act, 5 ILCS 312/6-102, is satisfied if the Notary Public performs a remote
         notarization via two-way audio-video communication technology, provided that
         the Notary Public commissioned in Illinois is physically within the State while
         performing the notarial act and the transaction follows the guidance posted by the
         Illinois Secretary of State on its website.




8
    https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-10.aspx.



                                             17
    Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 18 of 34 PageID #:18




EXECUTIVE ORDER IN RESPONSE TO COVID-19 (COVID-19 EXECUTIVE

ORDER NO. 12).9

53.      On March 26, 2020, the Governor ordered that "any act of witnessing required by

Illinois law may be completed remotely by via two-way audio-video communication

technology, …." Id.

54.      On March 26, 2020, the Governor ordered that "notwithstanding any law or

regulation of the State of Illinois to the contrary, absent an express prohibition in a

document against signing in counterparts, all legal documents, including deeds, last wills

and testaments, trusts, durable powers of attorney for property, and powers of attorney for

health care, may be signed in counterparts by the witness(es) and the signatory," id., thus

allowing signatories and witnesses to attach their signatures remotely from one another

on "all" legal documents.

55.      On April 1, 2020, Governor Pritzker issued COVID-19 EXECUTIVE ORDER

NO. 16, which, inter alia, extended COVID-19 EXECUTIVE ORDER NO. 8 for the

duration of the Proclamation of Disaster, which currently extends through April 30, 2020.

See EXECUTIVE ORDER IN RESPONSE TO COVID-19 (COVID-19 EXECUTIVE

ORDER NO. 16).10

56.      Given the severity of the coronavirus pandemic and its impact on Illinois, it

remains uncertain whether the Governor's emergency orders, including his "Stay at

home" and shelter order, will be lifted before the June 22, 2020 qualifying deadline for

independent and new party candidates.



9
    https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-14.aspx.
10
     https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-18.aspx


                                            18
Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 19 of 34 PageID #:19




57.     Even assuming that the Governor's emergency orders were lifted on May 1, 2020,

Plaintiffs and their candidates will have lost over five weeks of petitioning time, or more

than one-third of the time allotted to them to collect signatures in person by Illinois law.

58.     According to the Centers for Disease Control, older adults (particularly those over

65) and people of any age who have serious underlying medical conditions (including

asthma, heart disease, cancer, and diabetes) may be at higher risk for severe illness from

COVID-19.

59.     Petitioning to qualify candidates and parties for Illinois’ November 3, 2020

general election ballot is not defined as an “essential” activity under Governor Pritzker’s

COVID-19 EXECUTIVE ORDER NO. 8. The public-health emergency caused by

COVID-19 and the various "Stay at home" and shelter orders issued by the Governor

make it unlawful and practically impossible to gather petition signatures in Illinois.

COVID-19 EXECUTIVE ORDER NO. 8 expressly provides that it “may be enforced by

State and local law enforcement” (Section 17). Further, government officials at virtually

every level are directing people to stay at home, to practice “social distancing,” and to

avoid being within six feet of other people.

60.     The Governor's new vehicle and driver licensing rules and his new remote rules

for notaries and witnesses demonstrate that requiring in-person contact to satisfy

Illinois’s petitioning requirements is not presently possible and will be problematic for

weeks to come after emergency measures are lifted.

61.     Gathering signatures during the COVID-19 outbreak endangers not only the

health but also the lives of petition-circulators, potential signers, and the public at large.




                                               19
 Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 20 of 34 PageID #:20




62.       Even if it were legal and/or physically feasible to gather signatures during the

current public health emergency, it is unlikely that petition-circulators would be able to

gather signatures because there are fewer people congregating in public places and fewer

people are likely to open their doors to strangers who come knocking.

63.       Even after the public-health emergency subsides, the COVID-19 outbreak is

likely to have a negative effect on signature gathering for a substantial period of time.

64.       Illinois has adopted the Illinois Electronic Commerce Security Act11 (a version of

which all states have enacted), providing that electronic signatures must be given legal

effect for purposes of most contracts and many documents of legal significance.

65.       Arizona has already implemented online petitioning, see ARIZONA SECRETARY OF

STATE: CITIZEN CLEAN ELECTIONS COMMISSION, WELCOME              TO   E-QUAL12 ("In Arizona,

candidates are required to obtain a minimum number of petition signatures to appear on a

ballot. Voters interested in assisting Statewide and Legislative candidates can now sign a

petition electronically."), and New Jersey's Governor on March 19, 2020 by executive

order implemented online petitioning and signature collection for candidates in response

to the coronavirus pandemic. See EXECUTIVE ORDER NO. 105, March 19, 202013 ("The

Secretary of State, county clerks, and municipal clerks shall also accept petitions with

signatures collected via an online form created by the Secretary of State, which shall be

available for use by Thursday, March 19, 2020."). ."). Denver, Colorado and the District

of Columbia have also implemented a web-enabled application called E-Sign, which



11
     http://www.ilga.gov/legislation/ilcs/ilcs5.asp?ActID=89&ChapterID=2.
12
     https://apps.azsos.gov/equal/.
13
     https://www.state.nj.us/state/elections/assets/pdf/candidate/EO-105.pdf.


                                              20
Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 21 of 34 PageID #:21




enables petition circulators to collect signatures on electronic tablets. These web-based

platforms are integrated with the jurisdiction’s voter rolls, and thus validate signatures

automatically, eliminating the need to collect more signatures than the statutorily required

number.

66.    The Connecticut Secretary of State on March 28, 2020 formally recommended to

the Connecticut Governor and responsible government officials that "[f]or the general

election, my recommendation is to again eliminate any path to ballot access via petitions

as a minor party or petitioning candidate for the November general election ballot.

Instead, grant 3 automatic ballot access for all races in November to any third parties that

already have statewide ballot access, currently the Green Party, the Independent Party,

the Libertarian Party, and the Working Families Party." See Exhibit 1 (attached).

67.    Illinois has adopted provisions requiring that the State and its Counties pay for

primary elections conducted by the two major political parties. See 10 ILCS 5/7-6

(expenses of primary elections to be paid as provided in Sections 17-30 – 17-32); 10

ILCS 5/17-30 ("Each county shall pay the costs of the election in that county and shall be

reimbursed by the state").

68.    In contrast to the major political party candidates whose primary elections are

paid for by the State of Illinois, Illinois does not pay any of the costs and expenses

incurred by any independent or new party candidates who are required to petition and

gather signatures in order to gain access to the general election ballot.

                       Impossibility of Circulation by Candidates

69.    Plaintiffs, Libertarian Party of Illinois, Illinois Green Party, their members, their

supporters, their candidates, and the individual named Plaintiffs, seek to begin collecting




                                             21
 Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 22 of 34 PageID #:22




signatures in order to qualify candidates for Illinois's November 3, 2020 general election

ballot.

70.       Plaintiff, Marcus Throneburg, an independent candidate for office in Illinois,

seeks to begin collecting signatures in order to qualify for Illinois's November 3, 2020

general election ballot.

71.       Signatures must be collected in-person and witnessed in-person under Illinois law

for both independent and new party candidates.

72.       Signature collection could not begin under Illinois law for either independent or

new party candidates until March 24, 2020. Because of the emergency orders issued by

the Governor, the public-health concerns, measures and protocols described herein, it is

not possible to gather petition signatures other than the miniscule number that may be

collected within circulators’ separate households. Substantive petition gathering, in

public places, or door-to-door, is not presently possible, has not yet begun in Illinois, and

cannot even begin for the foreseeable future.

73.       Signatures collected to support independent and new party candidates must be

filed not later than June 22, 2020 with the appropriate elections officials in Illinois in

order for those new party and independent candidates to qualify for the November 3,

2020 general election ballot.

74.       Because of the Governor's orders issued between March 9, 2020 and present and

the public-health concerns, measures and protocols described herein, it has become

impossible for independent and new party candidates to collect the required number of

signatures in-person and properly witness them as required by Illinois law.




                                             22
 Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 23 of 34 PageID #:23




75.       Because it is not clear when the Governor's emergency orders will be lifted, it is

uncertain at present whether in person signature collection will become possible before

the deadline of June 22, 2020 for independent and new party candidates.

76.       On March 18, 2020 and March 19, 2020, respectively, Plaintiffs Libertarian Party

of Illinois and Illinois Green Party sent separate written requests to the Defendant,

Governor, and Defendants, Members of the Illinois State Board of Elections (in the latter

instance through the Executive Director of the Illinois State Board of Elections), seeking

to have Illinois's signature collection requirements waived and/or suspended for the

November 3, 2020 general election.

77.       Although the Governor has not responded, the Illinois Board of Elections

responded on March 23, 2020, and stated that it could not provide the requested relief:

          There is no doubt that the current health crisis is impacting every facet of our
          lives, including the election process. We appreciate the unique dilemma you
          present in your letter and understand that you are tasked with the difficult and
          unprecedented duty of balancing obligations under the Election Code with safety
          concerns for candidates, circulators and petition signers alike. However, the State
          Board of Elections does not have authority to grant you the relief you request. I
          am copying the Governor’s Office of Constituent Affairs on this correspondence
          so they are aware of your concerns and the State Board of Elections’ response.

See Exhibit 2 (attached).

                              Injury-in-Fact Caused Plaintiffs

78.       Illinois law, together with the coronavirus outbreak and the Governor's orders,

directly cause injury-in-fact to Plaintiffs and Plaintiffs' First and Fourteenth Amendment

rights.

79.       Plaintiffs' injuries are fairly traceable to the Illinois laws requiring in person

signature collection for candidates between March 24, 2020 and June 22, 2020, the

coronavirus pandemic, and the Governor's orders described in this action.



                                              23
Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 24 of 34 PageID #:24




80.    This Court has the power to properly redress Plaintiffs' injuries by issuing

prospective injunctive and declaratory relief prohibiting enforcement of Illinois's

signature requirements for candidates for office for the November 3, 2020 general

election.

81.    This Court may properly redress Plaintiffs' injuries by directing Defendants to

accept for the November 3, 2020 general ballot the nominating papers of Plaintiff,

Throneburg, and any candidates running on behalf of the Plaintiff, Libertarian Party of

Illinois and Plaintiff, Illinois Green Party, without requiring the supporting signatures

from voters otherwise required by Illinois law.

                             FIRST CAUSE OF ACTION

                                FIRST AMENDMENT

82.    All previous paragraphs and allegations are incorporated herein.

83.    Under present circumstances, Illinois's ballot-access requirements for independent

candidates and new party candidates for President of the United States, United States

Senate, United States Representative, state-wide State offices, district State offices, and

local offices violate rights guaranteed to these Plaintiffs by the First and Fourteenth

Amendments to the United States Constitution, as enforced through 42 U.S.C. § 1983.

84.    A real and actual controversy exists between the parties.

85.    Plaintiffs have no adequate remedy at law other than this action for declaratory

and equitable relief.

86.    Plaintiffs are suffering irreparable harm as a result of the violations complained of

herein, and that harm will continue unless declared unlawful and enjoined by this Court.

                            SECOND CAUSE OF ACTION




                                            24
Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 25 of 34 PageID #:25




         FOURTEENTH AMENDMENT EQUAL PROTECTION CLAUSE

87.    All previous paragraphs and allegations are incorporated herein.

88.    Under present circumstances, Illinois's ballot-access requirements for independent

candidates and new party candidates for President of the United States, United States

Senate, United States Representative, state-wide State offices, district State offices, and

local offices violate rights guaranteed to these Plaintiffs by the Equal Protection Clause

of the Fourteenth Amendments to the United States Constitution, as enforced through 42

U.S.C. § 1983.

89.    A real and actual controversy exists between the parties.

90.    Plaintiffs have no adequate remedy at law other than this action for declaratory

and equitable relief.

91.    Plaintiffs are suffering irreparable harm as a result of the violations complained of

herein, and that harm will continue unless declared unlawful and enjoined by this Court.

                               DEMAND FOR RELIEF

       WHEREFORE, the Plaintiffs respectfully pray that this Court:

(1)    Assume original jurisdiction over this case;

(2)    Issue a temporary restraining order and/or preliminary injunction (i) prohibiting

enforcement of Illinois's supporting signature requirements for candidates for office for

Illinois's November 3, 2020 general election; (ii) directing Defendants to accept Plaintiff

Throneburg’s and Plaintiffs' Illinois Green Party and Libertarian Party of Illinois

candidates' nominating papers for the November 3, 2020 general election without

requiring supporting signatures from voters; and (iii) directing Defendants to place




                                            25
Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 26 of 34 PageID #:26




Plaintiff Throneburg’s and Plaintiffs' Illinois Green Party and Libertarian Party of Illinois

candidates' names on the Illinois November 3, 2020 general election ballot.

(3)    Issue a declaratory judgment stating that, in light of the current public health

emergency caused by the novel coronavirus and executive orders requiring that Illinois

citizens stay at home and shelter in place, Illinois's supporting signature requirements for

independent and new party candidates for office cannot be constitutionally enforced

under the First and Fourteenth Amendments, that Defendants must accordingly accept

Plaintiff Throneburg’s and Plaintiffs' Illinois Green Party and Libertarian Party of Illinois

candidates' nominating papers for the November 3, 2020 general election ballot without

requiring supporting signatures from voters, and that Defendants must accordingly place

these independent and new party candidates' names on the Illinois November 3, 2020

general election ballot.

(4)    Issue a permanent injunction (i) prohibiting enforcement of Illinois's supporting

signature requirements for candidates for office for Illinois's November 3, 2020 general

election; (ii) directing Defendants to accept Plaintiff Throneburg’s and Plaintiffs' Illinois

Green Party and Libertarian Party of Illinois candidates' nominating papers for the

November 3, 2020 general election without requiring supporting signatures from voters;

and (iii) directing Defendants to place Plaintiff Throneburg’s and Plaintiffs' Illinois Green

Party and Libertarian Party of Illinois candidates' names on the Illinois November 3,

2020 general election ballot.

(5)    Order Defendants to pay to Plaintiffs their costs and a reasonable attorney’s fees

under 42 U.S.C. § 1988(b); and




                                             26
Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 27 of 34 PageID #:27




(6)    Retain jurisdiction over this matter and order Defendants to provide to Plaintiffs

any additional relief the Court deems just.

                                                   Respectfully submitted,

                                                   /s Scott K. Summers

                                                   Scott K. Summers
                                                   P.O. Box 430
                                                   Harvard, IL 60033
                                                   Mobile: 815-403-8411
                                                   Fax:     815-986-1333
                                                   Scott@scottksummers.com
                                                   Counsel of Record
                                                   Attorney for Plaintiffs


Oliver Hall                                        Mark R. Brown
Center for Competitive Democracy                   303 E. Broad Street
P.O. Box 21090                                     Columbus, Ohio 43215
Washington, DC 20009                               614-236-6590
202-248-9294                                       Attorney for Plaintiffs
oliverhall@competitivedemocracy.org                Pro hac vice pending
Attorney for Plaintiffs
Pro hac vice pending




                                              27
Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 28 of 34 PageID #:28
Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 29 of 34 PageID #:29
Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 30 of 34 PageID #:30
Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 31 of 34 PageID #:31
Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 32 of 34 PageID #:32




                           VERIFICATION OF PLAINTIFF
                            (pursuant to 28 U.S.C. § 1746)

         I, Bennett W. Morris, acting under the authority of the Plaintiff, Libertarian Party
of Illinois, and on my own behalf as Plaintiff, verify under the penalty of perjury under
the laws of the United States of America that the foregoing is true and correct.


Executed on: __________________________


_____________________________________
Bennett W. Morris
Chair, Libertarian Party of Illinois




                                             31
Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 33 of 34 PageID #:33




                          VERIFICATION OF PLAINTIFF
                           (pursuant to 28 U.S.C. § 1746)

       I, William Redpath, verify under the penalty of perjury under the laws of the
United States of America that the foregoing is true and correct.


                  4/2/2020
Executed on: __________________________


_____________________________________
William Redpath




                                           32
Case: 1:20-cv-02112 Document #: 1 Filed: 04/02/20 Page 34 of 34 PageID #:34




                                     3
